Case: 11-40511     Document: 00511843667         Page: 1     Date Filed: 05/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 3, 2012
                                     No. 11-40511
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.


POMPILIO MENDEZ-DIAZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 2:10-CR-1134-02


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Pompilio Mendez-Diaz appeals the sentence of 56-months’ imprisonment
imposed following his guilty-plea conviction for conspiracy to transport illegal
aliens within the United States, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii),
1324(a)(1)(A)(v)(I), and 1324(a)(1)(B)(i). Mendez contends his guilty plea was not
knowingly and voluntarily entered because he was not aware that his offense
level for the advisory Sentencing Guidelines would be increased based on: his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40511    Document: 00511843667   Page: 2   Date Filed: 05/03/2012

                                No. 11-40511
creating a risk of serious injury (to border patrol agents who apprehended
Mendez and his group of illegal aliens); and his causing a serious injury (for
raping a member of the alien group). He also contends his sentence was
unreasonable because of these upward adjustments. The Government counters
that Mendez’ appeal is barred because, in his plea agreement, he waived the
right to appeal his sentence.
      The plain language of Mendez’ plea agreement confirms that he waived
the right to pursue this appeal,     and our review of the rearraignment
proceedings confirms that the waiver was knowing and voluntary. See, e.g.,
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005) (two-step inquiry for
waiver of appeal).
      AFFIRMED.




                                      2